Appeal from a decree of the New York County Surrogate’s Court, entered April 29, 1965, insofar as it construed certain provisions of decedent’s will.
*421Memorandum by the Court. While we agree with the view of the minority that it was error to permit the testimony of the lawyer-draftsman of the will as to the testator’s intention, since such testimony was unnecessary it may be disregarded as not prejudicial. Moreover, it appears that the court itself disregarded such testimony for no reference is made thereto in its opinion. However, unlike the minority, we find no ambiguity in the will. The testamentary scheme is evident, the language clear and the objective apparent. Accordingly, we affirm the decree, so far as appealed from, on the opinion of the Surrogate, with $50 costs to all parties filing briefs payable out of the estate.